Name: Commission Regulation (EC) NoÃ 883/2007 of 26 July 2007 amending Regulation (EC) NoÃ 824/2000 establishing procedures for the taking-over of cereals by intervention agencies and laying down methods of analysis for determining the quality of cereals
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  trade policy
 Date Published: nan

 27.7.2007 EN Official Journal of the European Union L 195/3 COMMISSION REGULATION (EC) No 883/2007 of 26 July 2007 amending Regulation (EC) No 824/2000 establishing procedures for the taking-over of cereals by intervention agencies and laying down methods of analysis for determining the quality of cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Article 5(1) of Regulation (EC) No 1784/2003, as amended by Regulation (EC) No 735/2007, limits the quantities of maize which may be bought in by intervention agencies throughout the Community to a total of 1 500 000 tonnes in the 2007/08 marketing year, 700 000 tonnes in the 2008/09 marketing year and 0 tonnes from the 2009/10 marketing year onwards. (2) To ensure the satisfactory management of the system for intervention buying-in of maize, and to give economic operators in all Member States access to the intervention system under equivalent conditions, detailed procedures should be laid down in Commission Regulation (EC) No 824/2000 (2) specific to the award of the quantities of maize eligible for intervention. To this end, a mechanism should be introduced for the award of those quantities, covering the periods of the marketing year in which operators may submit offers, giving them sufficient time to submit their offers and allowing a uniform award coefficient to be fixed for all offerers where the quantities offered exceed those available. Provision should therefore be made for the offers to be examined in two periods, and timetables should be laid down for the submission of offers for maize and for deliveries and the associated take-overs. (3) Taking into account the periods for intervention buying-in laid down in Article 5(2) of Regulation (EC) No 1784/2003, and to ensure equivalent treatment of operators, provision should be made for a first period for the submission of offers for maize running from 1 August in Greece, Spain, Italy and Portugal, from 1 December in Sweden and from 1 November in the other Member States, with 31 December as the last day for the submission of offers in all Member States. At the end of this first period the Commission will be obliged, where appropriate, to fix an award coefficient for the admissible offers submitted during this first period and to close the intervention for the remainder of the marketing year where the quantities offered exceed the quantity laid down in Article 5(1) of Regulation (EC) No 1784/2003. To avoid placing administrative and financial burdens on the intervention agencies and on operators by requiring securities to be lodged which could prove unnecessary in the absence of quantities to be awarded, provision should be made for a break in the submission of offers between 1 January and the date of publication in the Official Journal of the European Union of the quantity remaining available for intervention in the second period. (4) Given the time needed to fix the award coefficient for the first period where necessary, the second period for the submission of offers should commence on the day following the date of publication in the Official Journal of the European Union of the quantity remaining available for intervention, this being the first day for the submission of offers in all Member States. In this second period, the acceptance of offers should take place once a week, starting the first Friday following the publication of that quantity, on the basis of offers submitted by operators by 12.00 (Brussels time) on the Friday at the latest. Each week, by Wednesday at the latest, the Commission should post on its Internet site information for operators as to the remaining quantity available for intervention. Where the quantity laid down in Article 5(1) of Regulation (EC) No 1784/2003 is exceeded, the Commission should fix and publish an award coefficient and close the intervention for the marketing year in question. In view of the intervention buying-in periods provided for in Article 5(2) of Regulation (EC) No 1784/2003, the second period for the submission of offers should in any case end at the latest by 30 April in Greece, Spain, Italy and Portugal, 30 June in Sweden and 31 May in the other Member States. (5) To allow sound management of the award mechanism, it should be laid down that offers for maize may not be altered or withdrawn. Moreover, to ensure that offers are genuine, they should be subject to the lodging of a security, and the terms for checking that offers are genuine and for releasing the security should be laid down. To this end, this check should follow the same rules and conditions as those applicable to checks on stocks in public storage under Commission Regulation (EC) No 884/2006 of 21 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 1290/2005 as regards the financing by the European Agricultural Guarantee Fund (EAGF) of intervention measures in the form of public storage operations and the accounting of public storage operations by the paying agencies of the Member States (3). In addition, between the start of the submission of offers in the first period and 31 December, several months may elapse. To avoid placing a financial burden on operators submitting offers in this first period, it should be allowed for the security that has to be lodged on submission of the offers, when it is lodged in the form of a bank guarantee, not to be payable until the day following the final day for the submission of offers. (6) Under Article 5(4) and (5) of Regulation (EC) No 824/2000, cereals may be taken over in the store in which they are being held at the time of the offer. To improve the quality of storage conditions and provide a guarantee of this from the time the offers are submitted, the places where the cereals are stored at the time of the offer should be such as to guarantee the best possible conservation, in particular over a long period as regards maize. It is therefore necessary to limit the possibility of taking over the cereals in the offerer's store and to authorise this kind of take-over only where the cereals are kept by storers within the meaning of Article 2(2)(a) of Regulation (EC) No 884/2006. In such cases, the offerer should undertake to apply mutatis mutandis in his relations with the storer, as from submission of his offer, the same rules and conditions of storage and control as are applicable under Regulation (EC) No 884/2006. (7) Under Article 8(1) of Regulation (EC) No 824/2000, the price payable to the offerer is the intervention price referred to in Article 4(1) of Regulation (EC) No 1784/2003, valid on the date specified as the first day of delivery when notice was given of acceptance of the offer, for goods delivered at warehouse, before unloading, adjusted in accordance with the increases and reductions referred to in Article 9 of Regulation (EC) No 824/2000. Taking into account the new system for managing intervention buying-in of maize introduced by this Regulation, and in particular the fact that offers for maize may not be withdrawn or altered, it is necessary to derogate from that rule for offers of maize where the intervention price for the month of the offer is above the intervention price for the month in which the delivery takes place. (8) Article 11a(a) of Regulation (EC) No 824/2000 details the information that Member States must forward to the Commission so that a weekly statistical report can be compiled on changes in the intervention stocks of cereals. Taking into account the new system for managing intervention buying-in of maize introduced by this Regulation, it is necessary to adjust these provisions, specifically those relating to the notification of offers by the intervention agencies to the Commission. (9) In the interests of sound management of the system, the information required by the Commission should be sent on the basis of models containing the information required to manage intervention, made available by the Commission to the Member States, and these models should apply once the Management Committee for Cereals has been informed and then, where applicable, adapted and updated by the Commission under the same conditions. (10) Regulation (EC) No 824/2000 should therefore be amended accordingly. (11) As the intervention period in Greece, Spain, Italy and Portugal starts on 1 August, the measures provided for in this Regulation should apply from that date. (12) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 824/2000 is hereby amended as follows: 1. The following Article 3a is inserted: Article 3a 1. Without prejudice to Article 4 of this Regulation, the quantities of maize eligible for intervention in accordance with the second subparagraph of Article 5(1) of Regulation (EC) No 1784/2003, shall be awarded, for the 2007/08 and 2008/09 marketing years, in two periods, period 1  and period 2 , in accordance with the terms and procedures laid down in paragraphs 2 to 5 of this Article. Period 1 shall start on 1 August in Greece, Spain, Italy and Portugal, 1 December in Sweden and 1 November in the other Member States and shall run until 31 December, the final day for the submission of offers for all Member States for this period. Period 2 shall start on the day following the publication in the Official Journal of the European Union of the quantity which remains available for intervention in that period, as referred to in the second subparagraph of paragraph 2. That day shall be the first day for the submission of offers in all the Member States and that period shall end not later than 30 April in Greece, Spain, Italy and Portugal, 30 June in Sweden and 31 May in the other Member States. 2. At the end of period 1, the Commission shall enter in the accounts the admissible offers for maize submitted by operators to the intervention agencies of the Member States by 12.00 (Brussels time) on 31 December, on the basis of the notifications made each week by the Member States in accordance with Article 11a(1)(a)(i). If the total quantity offered exceeds the maximum quantities laid down in Article 5(1) of Regulation (EC) No 1784/2003, the Commission shall fix and publish, not later than 25 January, an award coefficient to six decimal places to be applied to the quantities. If there is no overrun, this award coefficient shall be 1 and the Commission shall publish the quantity which remains available for intervention in period 2. Not later than 31 January, the intervention agency of the Member State shall notify the offerer that the offer has been accepted for a quantity equal to the quantity offered multiplied by the award coefficient. 3. From the first Wednesday in February, the Commission shall enter in the accounts each week the admissible offers for maize submitted by operators to the intervention agencies of the Member States by the Friday of the previous week at 12.00 (Brussels time), on the basis of the notifications made by the Member States in accordance with Article 11a(1)(a)(i). Where there is an overrun of the quantity which remains available for intervention, the Commission shall fix and publish not later than the fourth working day following the deadline for the submission of offers, an award coefficient to six decimal places to be applied to the quantities. If there is no overrun, this award coefficient shall be 1, the quantities offered shall be deemed to have been accepted and each week, by Wednesday at the latest, the Commission shall post on its Internet site http://ec.europa.eu/agriculture/markets/crops/index_fr.htm information for operators as to the remaining quantity available for intervention in the week in question. Not later than the ninth working day following the deadline for the submission of offers, the intervention agency of the Member State shall notify the offerer that the offer has been accepted for a quantity equal to the quantity offered multiplied by the award coefficient. 4. The offers referred to in paragraphs 2 and 3 shall be entered in the accounts by the competent intervention agency on the date of their receipt. Once submitted, offers may not be altered or withdrawn. 5. To be admissible, the offers shall be accompanied by proof that the offerer has lodged a security of EUR 15 per tonne. This security shall be lodged on submission of the offer, but may be payable, if lodged during period 1 in the form of a bank guarantee, only from the day following the deadline for the submission of offers referred to in paragraph 2. 6. The security shall cover the quantities offered by the offerer in accordance with paragraphs 2 or 3. Except in cases of force majeure or in exceptional circumstances, the security shall be fully forfeit to the Community budget where: (a) the quantities present in the place of storage, between the submission of the offer and the take-over of the maize, are below the quantities declared by the offerer in accordance with Article 4(1), without prejudice to a 5 % margin of tolerance; (b) the quantities awarded are not in fact supplied by the offerer for take-over by the intervention agency in accordance with Articles 2 and 5. For the purposes of applying point (a) of the second subparagraph of this paragraph, the intervention agencies shall carry out checks on the quantities present in the places of storage by applying mutatis mutandis the rules and conditions laid down in Commission Regulation (EC) No 884/2006 (4), as regards checks on the physical presence of products stored under public storage operations, and more specifically those provided for under point B.III of Annex I to that Regulation. These controls shall be carried out on at least 5 % of the offers and 5 % of the quantities offered, on the basis of a risk analysis. These minimal control rates shall apply only during period 1. The security shall be released in its entirety: (a) for quantities offered but not awarded; and (b) for quantities offered and awarded, from the moment that 95 % of the quantity awarded has actually been taken over by the intervention agency. 2. Article 4 is amended as follows: (a) in paragraph 1, point (e) is replaced by the following: (e) the intervention centre for which the offer is made and, where the second subparagraph of Article 5(1) of this Regulation is applied, the offerer's undertaking to ensure, in his relations with the storer, that the rules and conditions of storage and control provided for under Article 2(2)(a) of Regulation (EC) No 884/2006 are applied mutatis mutandis to the place of storage referred to in point (c) of this paragraph.; (b) in paragraph 3, the third subparagraph is deleted; (c) the following paragraph 4 is added: 4. In the case of cereals offered into intervention other than maize, the final delivery shall be made not later than the end of the fourth month following the month during which the offer was received, without, however, being later than 1 July in Spain, Greece, Italy and Portugal and 31 July in the other Member States. For maize, the delivery shall be made between 1 February and 30 April in the case of offers made in period 1, and not later than the end of the third month following the month in which the offer was received in the case of offers made in period 2, without, however, being later than 1 July in Spain, Greece, Italy and Portugal and 31 July in the other Member States. 3. Article 5 is amended as follows: (a) in paragraph 1 the following second and third subparagraphs are added: This take-over may take place in the store in which the cereals are being held at the time of the offer, provided that the storage is on the premises of a storer  within the meaning of Article 2(2)(a) of Regulation (EC) No 884/2006 and that the same rules and conditions as applicable to those premises, after take-over of the cereals for intervention, apply as from submission of the offer. For maize, the quantity taken over may not exceed the quantity awarded in accordance with Article 3a(2) and (3).; (b) paragraph 6 is replaced by the following: 6. The last take-over shall take place, in the case of cereals other than maize, at the latest at the end of the second month following the month of the final delivery referred to in the first subparagraph of Article 4(4) and, in the case of maize, not later than the end of the second month following each of the final deliveries referred to in the second subparagraph of Article 4(4), and in any event not later than 31 July in Spain, Greece, Italy and Portugal and 31 August in the other Member States. 4. In Article 8(1) the second sentence of the second subparagraph is replaced by the following: This provision shall not apply to sorghum offered in August and September. 5. Article 11a is replaced by the following: Article 11a 1. For every cereal listed in Article 5(1) of Regulation (EC) No 1784/2003, each Member State shall forward by electronic means the information required to manage intervention, and in particular: (a) every Wednesday by 12.00 (Brussels time): (i) the quantities of cereals offered into intervention submitted by operators not later than 12.00 (Brussels time) on the Friday of the previous week, in accordance with Articles 4 and 3a of this Regulation; (ii) the quantities of cereals, other than maize, offered into intervention, for which the offer has been withdrawn by the offerer since the start of the intervention period; (iii) the total quantities of cereals offered for intervention after the start of the intervention period, net of the quantities referred to in point (ii); (iv) the total quantities of cereals taken over since the start of the intervention period, in accordance with Article 5 of this Regulation; (b) on the Wednesday following the publication of the invitation to tender, the quantities of cereals put up for tender in accordance with Article 2(2) of Commission Regulation (EEC) No 2131/93 (5); (c) on the Wednesday following the date on which the Member State defines the lots concerned, the quantities of cereals intended for distribution free of charge to the most deprived persons in the Community in accordance with Council Regulation (EEC) No 3730/87 (6); (d) by the end of the month following the take-over deadline referred to in Article 5(6) of this Regulation, by region set out in Annex III to Council Regulation (EEC) No 837/90 (7), the average results of specific weight, moisture content, percentage of broken grains and protein content recorded for the lots of cereals taken over. 2. The notifications referred to in paragraph 1 shall be made even if no quantity has been offered. In the absence of any notification of the information referred to in paragraph 1(a)(i), the Commission shall consider that no offer has been submitted in the Member State concerned. 3. The form and content of the notifications referred to in paragraph 1 shall be defined on the basis of models made available by the Commission to the Member States. These models shall not apply until the Management Committee for Cereals has been informed. They shall be adapted and updated by the Commission under the same conditions. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 August 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as last amended by Regulation (EC) No 735/2007 (OJ L 169, 29.6.2007, p. 6). (2) OJ L 100, 20.4.2000, p. 31. Regulation as last amended by Regulation (EC) No 1572/2006 (OJ L 290, 20.10.2006, p. 29). (3) OJ L 171, 23.6.2006, p. 35. Regulation as amended by Regulation (EC) No 721/2007 (OJ L 164, 26.6.2007, p. 4). (4) OJ L 171, 23.6.2006, p. 35.. (5) OJ L 191, 31.7.1993, p. 76. (6) OJ L 352, 15.12.1987, p. 1. (7) OJ L 88, 3.4.1990, p. 1.